Citation Nr: 0304912	
Decision Date: 03/17/03    Archive Date: 03/24/03

DOCKET NO.  98-12 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for residuals of a 
concussion.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active duty from August 1991 to August 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating determination of 
the Oakland Department of Veterans Affairs (VA) Regional 
Office (RO).  Among other determinations, the RO denied 
entitlement to service connection for residuals of a 
concussion.

The veteran provided oral testimony before a Hearing Officer 
at the RO in November 1998, a transcript of which has been 
associated with the claims file.

In September 2002, after adjudicating other claims then 
pending on appeal, the Board undertook additional development 
on the claim of entitlement to service connection for 
residuals of a concussion, pursuant to authority granted by 
67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002), 38 C.F.R. 
§ 19.9(a)(2) (2002).  

The development has been completed and associated with the 
claims file.  The veteran was notified of the development in 
December 2002, and provided no response.  38 C.F.R. § 20.903 
(2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained, and the veteran 
has been properly notified of the elements necessary to grant 
his claim for the benefit sought.

2.  The competent and probative evidence of record 
establishes that concussion residuals, currently diagnosed as 
status post closed head injury, are related to active 
service.



CONCLUSION OF LAW

Residuals of a concussion were incurred in active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002), 38 C.F.R. § 3.303 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records show that the veteran had a motor 
vehicle accident in May 1995 while stationed in Panama.  He 
was admitted to Gorgas Army Hospital in Acon, Panama for 
treatment.  The hospitalization records are included in the 
claims file.  

Symptoms noted upon his arrival to the emergency room 
included confusion, trauma and swelling of the legs.  Head 
trauma was not indicated.  He had neck and spinal 
immobilization and bleeding.  He had no loss of 
consciousness.  He was hospitalized for 4 days.  Upon 
discharge, the diagnoses were referable to musculoskelatal 
injuries and bruises.  

A line of duty report dated in June 1995 shows it was noted 
that the veteran was the driver of the vehicle and that the 
nature and extent of the injury was multiple trauma.  

At VA examination in January 1998 the veteran reported having 
suffered a concussion at the time of his inservice motor 
vehicle accident in 1995.  He reported having residuals of 
the concussion in the form of problems with his short-term 
memory.  He needed to write things down, otherwise he forgot 
them.  He reported no problems with long term memory.  




Examination revealed that the veteran was alert and oriented 
and in no apparent distress.  Mental status examination 
revealed that his long-term memory was intact.  He had 
appropriate speech and mental fund of knowledge.  He had good 
recall of dates and events in the past.  He could recall the 
last few Presidents.  He performed serial 7's slowly but 
appropriately.  Proverb interpretation was concrete and 
problem solving was appropriate.  There were no obvious 
deformities of the skull noted.  The neurological examination 
was otherwise unremarkable.  The pupils were equal, round and 
reactive to light.  Extraocular movements were clear, and 
reflex sensation and strength were all within normal limits.  
The assessment included status post concussion.  

The veteran testified at a personal hearing at the RO in 
November 1998.  He stated that he had had memory impairment 
since the motor vehicle accident in service.  Hearing 
Transcript (T.) 5.  He testified that he not had any other 
head injuries, other than when he was playing as a child.  
Id.  Prior to the concussion, his memory was sharp.  For 
example, he had outstanding scores in his proficiency and 
conduct while in the military, and he graduated at the top of 
his class with honors for satellite communication school.  T. 
6.  

Friends and coworkers first alerted him to his memory 
problems.  They would ask him to do something and he would 
forget their requests until they asked him to do it a second 
time.  He used notes, and stuck them everywhere as reminders 
of what he was supposed to do.  T. 7.  He occasionally had 
mood swings and depression.  

At VA examination in May 1999 the veteran again reported 
having sustained a concussion from the motor vehicle accident 
in Panama.  The neurological examination was non focal, and 
reflexes were within normal limits.  The examiner noted that 
the veteran had memory deficit mostly antegrade, related to 
the post concussion syndrome.  

In January 2003, the veteran underwent VA examination for 
cranial nerves.  The claims folder was reviewed.  The 
examiner noted that he had reviewed the veteran's VA 
electronic file.  Therein, he noted that the veteran had 
undergone neuropsychiatric testing in November 1999, and it 
was noted that he had a decrease in the "working memory.'

The veteran reported that he suffered a concussion in a 
vehicle collision in Panama during service.  He may have had 
loss of consciousness, but he was not aware of any.  He awoke 
in the intensive care unit.  He had had difficulty since then 
with his concentration and his ability to remember things.  
He primarily had problems with short-term memory, remembering 
the things he had done during the day, and tasks that he had 
to do.  

He was currently working in a job as a metallic line tester 
for data transmission.  He had to write things down in order 
to do his job, and he frequently lost things if he did not 
write them down.  He had difficulty concentrating at times at 
his job.  He reported that he had difficulty concentrating 
since the concussion.  He had not seen a neurologist.  Memory 
problems were noted during neuropsychiatric evaluation at VA.

The veteran reported having concussive headaches, and they 
had occurred since the concussion.  He had bitemporal and 
biperietal pain, which occurred every other day since the 
concussion.  He took aspirin and Tylenol for them.  He felt 
that headaches likely came on after the concussion but he was 
not sure.  He reported that the headaches started while he 
was in Panama.  

Approximately twice a week these headaches were so severe in 
nature that he had to lay down.  Due to the headaches, he had 
lost 16 days of work time since April 2002.  His treating 
doctor gave him non-steroidal anti-inflammatory agents, 
aspirin or Tylenol, for the headaches.  His last severe 
headache was a few days before the examination.  When he had 
a headache, he had difficulty concentrating, and he did not 
feel that he was as functional testing data transmission at 
his job.  

With regard to cranial nerves, the veteran had no complaints.  
He had no problem with regard to his vision, with his ability 
to taste or smell, with the ability to hear, or to move the 
musculature of his face.  Sensation was normal, and there was 
no cranial nerve medical issues at that point in time.  

Physical examination revealed that the veteran was very 
cooperative and pleasant, and in no apparent distress.  
Cranial nerves II-XII were within normal limits.  Normal 
strength, normal sensation, and normal reflexes were noted in 
the upper and lower extremities.  

Examination of short-term memory indicated that the veteran 
could recall 2/3 items in 5 minutes.  He could spell the word 
"world" forwards and backwards.  He could subtract serial 
sevens four times.  He was not able to subtract the fifth 
time.  He lost the train (of thought) after 72.  Proverbs 
were intact.  Otherwise, neurological examination was 
unremarkable.  The assessment was status post-closed head 
injury.  The examiner stated:

"With regard to the question as to concussion residual, 
it is likely this patient has post-traumatic headaches 
and short-term memory loss related to close head injury.  
This is likely post concussive phenomena.  This 
patient's C-file was reviewed.  There are no 
abnormalities of cranial nerves found on this 
examination."  


Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2002).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2002).  

To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b), by the submission of (a) evidence that 
a condition was "noted" during service or during an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary. When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Preliminary Matter:  Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the CAVC in Morton v. West, 12  Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well-grounded.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet filed as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2002).  On August 29, 2001, the final 
regulations implementing the VCAA were published in the 
Federal Register.  

The portion of these regulations pertaining to the duty to 
notify and the duty to assist are also effective as of the 
date of the enactment of the VCAA, November 9, 2001.  66 Fed. 
Reg. 45,620, 45,630-45,632 (August 19, 2001) (now codified at 
38 C.F.R. § 3.159).

Judicial case law is inconsistent as to whether the new 
statute is to be given retroactive effect.  The CAVC has held 
that the entire VCAA potentially affects claims pending on or 
filed after the date of enactment (as well as certain claims 
that were finally denied during the period from July 14, 
1999, to November 9, 2000).  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v.  
Derwinski, 1 Vet. App. 308 (1991).  

That analysis would include cases that had been decided by 
the Board before the VCAA, but were pending in the CAVC at 
the time of its enactment.  

However, the CAFC has recently held that only section 4 of 
the VCAA (which eliminated the well-grounded claim 
requirement) is retroactively applicable to decisions of the 
Board entered before the enactment date of the VCAA, and that 
section 3(a) of the VCAA (covering duty-to-notify and duty-
to-assist provisions) is not retroactively applicable to pre-
VCAA decisions of the Board.  See Dyment v. Principi,  287 
F.3d 1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 
795 (Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the CAFC appears to have reasoned that the VCAA may 
not retroactively apply to claims or appeals pending on the 
date of its enactment, it stated that it was not deciding 
that question at this time.  In this regard, the Board notes 
that VAOPGCPREC 11-00 appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of its 
enactment.  Further, the regulations issued to implement the 
VCAA are expressly applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  

Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West Supp. 2002).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment. 

The Board notes that the duty to assist has been satisfied in 
this instance.  The RO has made reasonable efforts to obtain 
evidence necessary to substantiate the veteran's claim, 
including any relevant records adequately identified by him 
as well as authorized by him to be obtained.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); see also McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d  1464 
(Fed. Cir. 1997).  The veteran was notified in the Board's 
September 2002 decision about the newly enacted VCAA.  As 
noted above, the Board has undertaken additional development 
on the claim, pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002), 38 C.F.R. § 19.9(a)(2) (2002).  
The completed development, as well as prior development of 
the claim by the RO, satisfy the duty to assist to the extent 
necessary to allow for a full grant of the benefit sought on 
appeal, such that additional development of the claim is 
unnecessary.  See generally, Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

In view of the foregoing, the veteran will not be prejudiced 
by the Board's actions.  A remand for adjudication of his 
claim by the RO under the new law would only serve to further 
delay resolution of the claim.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  


Service Connection

As established by post-service medical records, current 
residuals of the alleged concussion in service have been 
described as status post concussion, post concussion 
syndrome, and most recently as status post closed head 
injury, with concussive phenomena.  Hickson, supra.

Thus, the claim for service connection for residuals of a 
concussion turns to the question of whether the competent and 
probative evidence establishes that this disability was 
incurred in or aggravated by the veteran's active service, 
despite first being diagnosed post-service.  Hickson, supra; 
38 C.F.R. § 3.303.  That question involves both consideration 
of the facts as presented and the credibility of the evidence 
contained in the instant record.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited 
therein).

The Board finds probative evidence against the claim.  For 
instance, the inservice hospital records recorded at the time 
of the veteran's motor vehicle accident in Panama in May 1995 
are silent as to any manifestation, diagnosis, or treatment 
of a concussion or head injury.  And it was noted that the 
veteran did not lose consciousness at the time of injury.  He 
suffered muculoskelatal injuries and bruises as a result of 
the accident.  The records mostly describe treatment of those 
injuries during the veteran's hospital course.  

The veteran has repeatedly reported that he received a 
concussion in service at the time of the accident.  But his 
statements cannot constitute competent medical evidence since 
lay witnesses cannot render medical opinions on causation or 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Similarly, the Board is not competent to supplement 
the record with its own unsubstantiated medical conclusions.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The Board, however, also finds probative evidence in favor of 
the claim.  The Board directed further examination of the 
veteran to determine the nature, extent of severity, and 
etiology of any residuals of a concussion which may be 
present.  
In January 2003, the examiner indicated that the veteran had 
concussive headaches, the type and duration were described in 
the examination report, and that he had memory loss.  The 
examiner opined that the veteran had posttraumatic headaches 
and short-term memory loss likely related to a closed head 
injury in service.  The examiner had reviewed the veteran's 
claims folder and electronic notes before rendering an 
opinion.  

In sum, the record shows that the veteran had a serious motor 
vehicle accident in service.  He has testified that he had no 
other head trauma, other than when he was a child.  The 
January 2003 VA examination report indicates that the veteran 
currently has residuals of a closed head injury, described as 
post-traumatic which have been linked to service.  In view of 
the foregoing, the Board has no other alternative but to 
conclude that the probative, competent evidentiary record 
supports a grant of entitlement to service connection.  
Hickson, supra.


ORDER


Entitlement to service connection for residuals of a 
concussion is granted.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

